Exhibit 99.1 Contact: Michael R. Sand, President & CEO Dean J. Brydon, CFO (360) 533-4747 Timberland Bancorp EPS Increases 46% to $1.17 for Fiscal Year 2015 Operating Revenue Increases, Non-Interest Income Increases and Net Loans Outstanding Increases Announces $0.07 Regular Dividend and $0.05 Special Dividend HOQUIAM, WA – November 2, 2015 - Timberland Bancorp, Inc. (NASDAQ: TSBK) (“Timberland” or “the Company”) today reported that solid loan growth and improved asset quality contributed to record fourth quarter profits.The Company recorded net income of $2.96 million and $8.29 million, respectively, for the quarter and fiscal year ended September 30, 2015. Net income per diluted common share increased 83% to $0.42 for the quarter ended September 30, 2015 from $0.23 for the comparable quarter one year ago and increased 35% from $0.31 for the quarter immediately prior.Earnings per diluted common share for the fiscal year just ended increased 46% to $1.17 from $0.80 for the fiscal year ended September 30, 2014. Timberland’s Board of Directors declared a $0.07 per common share quarterly cash dividend payable on November 30, 2015 to shareholders of record on November 16, 2015.The Company’s Board of Directors also declared a special one-time dividend of $0.05 per share payable on November 30, 2015 to shareholders of record on November 16, 2015. “The Company recorded solid core earnings during the September quarter which were increased by approximately $0.14 per share from a loan loss reserve recapture,” stated Michael R. Sand, President and CEO.“A significant reduction in non-performing assets this quarter, combined with a net recovery of $982,000 and the release of a $1.29 million impairment within the loan loss reserve, moved the reserve into an overfunded position.As a result, the Company recorded a loan loss reserve recapture of $1.53 million (approximately $1.0 million after tax) for the quarter.The Company continues to increase operating revenues and net loans outstanding and has increased net income to shareholders annually for five consecutive years.The Company’s assets increased to $816 million which represents the first time its fiscal year-end assets have exceeded $800 million.We are pleased with the year over year improvement in the Company’s already solid financial metrics.” Fiscal Year 2015 Highlights (at or for the period ended September 30, 2015, compared to September 30, 2014, or June 30, 2015): Earnings per diluted common share for fiscal year 2015 increased 46% to $1.17 from $0.80 for fiscal year 2014; Earnings per diluted common share increased 83% to $0.42 from $0.23 for the comparable quarter one year ago and increased 35% from $0.31 per diluted common share for the quarter ended June 30, 2015; Return on average equity was 13.47% for the current quarter and 9.70% for fiscal year 2015; Return on average assets was 1.47% for the current quarter and 1.07% for fiscal year 2015; Non-performing assets decreased 32% year-over-year and 20% from the prior quarter; Total delinquent loans decreased 47% year-over-year and 33% from the prior quarter; Recorded a net loan loss recovery of $982,000 for the current quarter and $1.02 million for fiscal year 2015; Non-interest income increased 12% year-over-year; Total deposits increased 10% year-over-year and 4% from the prior quarter; Net loans increased 7% year-over-year and 2% from the prior quarter; Tangible book value per common share increased to $11.95 at September 30, 2015 from $10.94 at September 30, 2014. Timberland Fiscal Q4 2015 Earnings November 2, 2015 Page 2 Capital Ratios and Asset Quality Timberland Bancorp remains well capitalized with a total risk-based capital ratio of 15.16%, a Tier 1 leverage capital ratio of 10.64% and a tangible capital to tangible assets ratio of 10.31% at September 30, 2015. Timberland recorded a $1.53 million loan loss reserve recapture (which added approximately $0.14 to diluted earnings per share) during the quarter ended September 30, 2015 as asset quality continued to improve.During the fourth fiscal quarter the Bank had a $982,000 net recovery on loans previously charged off.The Bank also had a $1.29 million decrease in the portion of the allowance for loan losses allocated to specific impairments due to the resolution of two significant non-accrual loans.The non-performing assets to total assets ratio improved to 1.84% at September 30, 2015 from 2.36% three months earlier and 2.94% one year ago.The allowance for loan losses was 1.61% of loans receivable at September 30, 2015. Total delinquent loans (past due 30 days or more) and non-accrual loans decreased 33% to $7.2 million at September 30, 2015, from $10.8 million at June 30, 2015 and decreased 47% from $13.7 million one year ago.Non-accrual loans decreased 34% to $6.0 million at September 30, 2015 from $9.1 million at June 30, 2015 and decreased 45% from $10.9 million at September 30, 2014. NON-ACCRUAL LOANS September 30, 2015 June 30, 2015 September 30, 2014 ($ in thousands) Amount Quantity Amount Quantity Amount Quantity Mortgage Loans: One- to four-family $ 16 $ 17 $ 21 Multi-family 1 1 Commercial 2 2 1 Construction 1 Land 5 5 8 Total mortgage loans 24 26 30 Consumer Loans: Home equity and second mortgage 4 6 6 Other 35 1 36 1 3 1 Total consumer loans 5 7 7 Total loans $ 29 $ 33 $ 37 Other real estate owned (“OREO”) and other repossessed assets decreased 14% to $7.9 million at September 30, 2015, from $9.1 million at September 30, 2014 and decreased 3% from $8.1 million at June 30, 2015.At September 30, 2015, the OREO portfolio consisted of 34 individual properties and one other repossessed asset.During the quarter ended September 30, 2015, three OREO properties totaling $606,000 were sold for a net gain of $1,000. OREO and OTHER REPOSSESSED ASSETS September 30, 2015 June 30, 2015 September 30, 2014 ($ in thousands) Amount Quantity Amount Quantity Amount Quantity One- to four-family $ 11 $ 8 $ 14 Multi-family 1 Commercial 3 4 4 Land 20 21 21 Mobile home 67 1 67 1 Total $ 35 $ 34 $ 40 Timberland Fiscal Q4 2015 Earnings November 2, 2015 Page 3 Balance Sheet Management Total assets increased by $26.0 million, or 3%, to $815.8 million at September 30, 2015, from $789.8 million at June 30, 2015.The increase was primarily due to a $16.1 million increase in cash and cash equivalents and a $9.1 million increase in net loans receivable.The increase in total assets was funded primarily by a $24.2 million increase in total deposits. Liquidity as measured by cash and cash equivalents, CDs held for investment and available for sale investments securities was 19.6% of total liabilities at September 30, 2015, compared to 17.7% at June 30, 2015, and 16.8% one year ago. Net loans receivable increased $9.1 million, or 2%, to $607.3 million at September 30, 2015, from $598.2 million at June 30, 2015.The increase was primarily due to an $8.5 million increase in one-to four-family loans, a $1.7 million increase in multi-family loans, a $1.2 million increase in construction and land development loans and a $4.2 million decrease in the undisbursed portion of construction loans in process.These increases to net loans receivable were partially offset by a $2.5 million decrease in commercial business loans, a $2.2 million decrease in commercial mortgage loans, a $1.4 million decrease in land loans and a $925,000 decrease in consumer loans. LOAN PORTFOLIO September 30, 2015 June 30, 2015 September 30, 2014 ($ in thousands) Amount Percent Amount Percent Amount Percent Mortgage loans: One- to four-family $ 18
